 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NICLAS FOSTER, as Personal Representative
10   of the Estate of MEIKE FOSTER,
                                                             No. 17-cv-01727-RSM
11                                         Plaintiff,
                                                             STIPULATED MOTION AND ORDER
12          v.                                               REGARDING ADMISSIBILITY OF
                                                             EVIDENCE AT TRIAL
13   AMERICAN HONDA MOTOR COMPANY,
     INC., a foreign corporation; HONDA MOTOR
14   COMPANY, LTD., a foreign corporation;
     HONDA NORTH AMERICA, INC., a foreign
15
     corporation; HONDA OF CANADA
16   MANUFACTURING d/b/a HONDA OF
     CANADA, INC., a foreign corporation;
17   HONDA R&D AMERICAS, INC., a foreign
     corporation,
18
                                        Defendants.
19

20
                                          I.      STIPULATION
21
            IT IS HEREBY STIPULATED AND AGREED, by Plaintiff and Defendants, that the
22
     following are EXCLUDED in evidence, statements, arguments, testimony, documents,
23
     references or inferences during any phase of the trial in this matter, including jury selection,
24

25   opening statements, closing arguments, witness testimony, or at any other time:

26          A.      Statements made during settlement negotiations;

     STIPULATED MOTION AND ORDER REGARDING                                KELLER ROHRBACK             L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL                                      1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 1                                                   TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1          B.      References to discovery disputes;
 2          C.      References to relative financial status of the parties;
 3
            D.      Evidence or argument about alleged loss of consortium experienced by Ms.
 4
     Foster’s grandchildren;
 5
            E.      Statements identical or similar to the following:
 6

 7                  1.      Product liability law is unfair to manufacturers;

 8                  2.      Damage awards could put manufacturer out of business or cause jobs to be

 9                          lost;
10                  3.      Damage awards may increase cost of vehicles; and
11
                    4.      Anyone can file lawsuit against manufacturer that has no merit if they just
12
                            pay court costs
13
            F.      Opinion testimony from police officers, firemen, EMTs and healthcare providers
14

15   on whether Honda was negligent or whether vehicle was defective;

16          G.      Opinion testimony from police officers, firemen, EMTs and healthcare providers

17   on other accidents or injuries with dissimilar vehicles or circumstances;
18
            H.      Any suggestion by Defendants’ lawyers, witnesses, experts or otherwise, that they
19
     are so confident in the alleged safety of the Honda that they drove their vehicles, or their
20
     relatives or employees or anyone associated with the court or case have driven their vehicles.
21
     This does not apply to questions that may be asked of potential jurors during jury selection.
22

23          I.      Defendants cannot introduce evidence re: Meike Foster being under the influence

24   of drugs, or intoxicated or over the legal limit to drive;
25          J.      Irrelevant, prejudicial evidence and arguments, such as:
26
                    1.      Honda’s “good acts”;

     STIPULATED MOTION AND ORDER REGARDING                                KELLER ROHRBACK              L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL                                       1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 2                                                    TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
 1                  2.     Honda is a “family company”
 2           The parties respectfully request the Court sign the Proposed Order below endorsing this
 3
     stipulation.
 4
              DATED this 3rd day of February, 2020.
 5
      SCHROETER GOLDMARK & BENDER                      KELLER ROHRBACK L.L.P.
 6

 7
      By s/ Thomas J. Breen                     By s/David J. Russell
 8        Thomas J. Breen, WSBA #34574              David J. Russell, WSBA #17289
          Peter O’Neil, WSBA #28198                 Keller Rohrback L.L.P.
 9        Sergio Garcidueñas-Sease, WSBA #46958     1201 Third Avenue, Suite 3200
          810 Third Avenue, Suite 500               Seattle, WA 98101
10        Seattle, WA 98104                         Phone: (206) 623-1900
          Phone: (206) 623-1900                     Fax: (206) 623-3384
11        Fax: (206) 623-3384                       E-mail: drussell@kellerrohrback.com
          E-mail: breen@sgb-law.com;                Attorneys for Defendants
12
                   peter@peteroneil.org;
13                 sergio@sgb-law.com
           Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER REGARDING                             KELLER ROHRBACK             L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL                                   1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 3                                                TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
 1                                            II.     ORDER
 2          THIS MATTER having come before the undersigned judge pursuant to the foregoing
 3   stipulation, and the Court being fully advised, it is hereby ORDERED as follows:
 4
            1.      The following are EXCLUDED in evidence, statements, arguments, testimony,
 5
     documents, references or inferences during any phase of the trial, including jury selection,
 6
     opening statements, closing arguments, witness testimony, or at any other time:
 7

 8          A.      Statements made during settlement negotiations;

 9          B.      References to discovery disputes;

10          C.      References to financial status of the parties;
11
            D.      Evidence or argument about alleged loss of consortium experienced by Ms.
12
     Foster’s grandchildren;
13
            E.      Any statement identical or similar to the following:
14
                    1.     Product liability law is unfair to manufacturers;
15

16                  2.     Damage awards could put manufacturer out of business or cause jobs to be

17                         lost;
18                  3.     Damage awards may increase cost of vehicles; and
19
                    4.     Anyone can file lawsuit against manufacturer that has no merit if they just
20
                           pay court costs
21
            F.      Opinion testimony from police officers, firemen, EMTs and healthcare providers
22

23   on whether Honda was negligent or whether vehicle was defective;

24          G.      Opinion testimony from police officers, firemen, EMTs and healthcare providers

25   on other accidents or injuries with dissimilar vehicles or circumstances;
26

     STIPULATED MOTION AND ORDER REGARDING                              KELLER ROHRBACK              L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL                                     1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 4                                                 TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1          H.       Any suggestion by Defendants’ lawyers, witnesses, experts or otherwise, that they
 2   are so confident in the alleged safety of the Honda that they drove their vehicles, or their
 3
     relatives or employees or anyone associated with the court or case have driven their vehicles.
 4
     This does not apply to questions that may be asked of potential jurors during jury selection.
 5
            I.       Defendants cannot introduce evidence re: Meike Foster being under the influence
 6

 7   of drugs, or intoxicated or over the legal limit to drive;

 8          J.       Irrelevant, prejudicial evidence and arguments, such as:

 9                   1.     Honda’s “good acts”;
10                   2.     Honda is a “family company”
11

12
            DATED this 6th day of February 2020.
13

14

15                                                  A
                                                    RICARDO S. MARTINEZ
16                                                  CHIEF UNITED STATES DISTRICT JUDGE

17
     Presented by:
18

19   KELLER ROHRBACK L.L.P.

20

21   By s/ David J. Russell
         David J. Russell, WSBA #17289
22       Keller Rohrback L.L.P.
         1201 Third Avenue, Suite 3200
23       Seattle, WA 98101
         Phone: (206) 623-1900
24       E-mail: drussell@kellerrohrback.com
         Attorneys for Defendants
25

26

     STIPULATED MOTION AND ORDER REGARDING                               KELLER ROHRBACK              L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL                                      1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 5                                                   TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1   SCHROETER GOLDMARK & BENDER
 2

 3   By s/ Thomas J. Breen
         Thomas J. Breen, WSBA #34574
 4       Peter O’Neil, WSBA #28198
         Sergio Garcidueñas-Sease, WSBA #46958
 5       810 Third Avenue, Suite 500
         Seattle, WA 98104
 6       Phone: (206) 623-1900
         E-mail: breen@sgb-law.com;
 7                peter@peteroneil.org;
                  sergio@sgb-law.com
 8
          Attorneys for Plaintiff
     4827-4428-2803, v. 1
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER REGARDING       KELLER ROHRBACK            L.L.P.
     ADMISSIBILITY OF EVIDENCE AT TRIAL            1201 Third Avenue, Suite 3200
                                                      Seattle, W A 98101-3052
     (17-cv-01727-RSM) - 6                         TELEPHONE: (206) 623-1900
                                                   FACSIMILE: (206) 623-3384
